EXAMINER’S AMENDMENT
The Applicant’s amendment dated 4/8/2019 has been entered and fully considered. Claims 1-4 and 6-8 have been amended by the Applicant. Claims 5 and 10-15 have been cancelled. Claims 1 and 8 have been amended by the Examiner using Examiner’s Amendment (see below).
Claims 1-4 and 6-9 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steve Ormiston on 3/29/2021.
Claim 1, line 8: “the support” has been replaced with “the build material support”.
Claim 1, line 9: “the support” has been replaced with “the build material support”.
Claim 8, line 2: “a the sheet of material” has been replaced with “the sheet of material”.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art to independent claim 1 was PHILIPPI (US 6,483,596), hereinafter PHILIPPI, in view of BAUMANN (US- 2007/0238056), hereinafter BAUMANN.

The combination above, however, fails to disclose that the calibration platform is distinct from the build material support and is positioned alongside the build material support.
Claims 2-4 and 6-9 are dependent on claim 1 and they are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             
/Abbas Rashid/           Supervisory Patent Examiner, Art Unit 1748